— Appeal from an order of the Family Court of Broome County, entered January 16, 1979, which dismissed a child abuse and neglect petition. The issue here involves the ruling of the Family Court that testimony given by an interpreter for the deaf, concerning a statement of a six-year-old' deaf child, should not be admitted in evidence at the hearing (cf. Family Ct Act, § 1046, subd [a], par [vi]). The court found that the statement was given by the child to the interpreter after the filing of the petition. The best interests of the child are far more important than some technical objection which, on this record, appears to have little substance. The testimony of the interpreter should have been admitted, and then it would become the duty of the court to weigh and evaluate such testimony in the light of the circumstances under which it was given. In so deciding, we do not pass on the issue as to whether the children were abused or neglected. Order reversed, on the law, without costs, and a new trial directed in accordance herewith. Greenblott, J.P., Staley, Jr., Main, Mikoll and Herlihy, JJ., concur.